Opinion op the Oourt by
Judge Peters :
When appellant purchased the house and lot from Oldridge, he knew the title to the same was in Mariot & Snyder, and that four hundred dollars of the purchase money were unpaid to them. There is no evidence that they owed any partnership or joint debts, and appellant knew Mariot refused to bind himself in any way for a title to the property until he got his part of the purchase money remaining unpaid, and for which it was bound. If any consideration passed from appellant and any one is bound to him for a breach of the contract, it is Snyder, and to him he must look.
As the answer of appellant presented no bar to a recovery by Mariot, the court below committed no error in rendering the judgment in his favor, and continuing the case as between appellant and .Snyder.
Wherefore, the judgment is affirmed.